Citation Nr: 1127145	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  07-37 873A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Whether a separate rating is warranted for additional right knee symptomatology not already included in the rating for right tibia and fibula fractures (the claim originated as for service connection for right knee disability).

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for buttock/hip pain, claimed as a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from May 1972 to July 1974.

This appeal to the Board of Veterans' Appeals (Board) is from April 2006 and January 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran appealed the denial of service connection for a right knee disability.  However, the Board notes that the issue of whether a right knee disability was incurred in service already has been conceded by the granting of service connection for the residuals of right tibia and fibula fractures - which includes the symptoms from malunion of the tibia and fibula affecting both the adjacent right ankle and right knee.  So rather than deciding whether a right knee disability was incurred in service, the real issue is whether the Veteran is entitled to a rating for his right knee symptoms separate and apart from the rating assigned for the malunion of his tibia and fibula.

Also, because the claim for service connection for a left knee disability requires further development before being decided, the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  According to the competent and credible medical and other evidence in the file, it is just as likely as not the pain in the Veteran's right and left buttocks or hip area is proximately due to, the result of, or aggravated by his service-connected low back disability.

2.  The Veteran's right knee symptoms include tenderness around the knee and along the patellofemoral joint line, mild subluxation of the patella, and flexion limited to 20 degrees on account of his pain, though normal extension to 0 degrees.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's buttock/hip pain is secondary to his service-connected low back disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  The criteria also are met for a separate 20 percent rating for a right knee flexion limitation on account of pain, apart from the existing 30 percent rating the Veteran already has for impairment in this knee that includes marked disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes (DCs) 5003, 5257, 5260, 5261, 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.


The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings 
leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has had on employment, is found in an increased-rating claim, the appellant's burden to show prejudice, at the Court (CAVC) level, does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, 
No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in February 2006, July 2006, June 2007, November 2007, and July 2009.  These letters informed him of the evidence required to substantiate his claim for service connection for a right knee disability and of his and VA's respective responsibilities in obtaining this supporting evidence.  These letters also complied with Dingess by as well apprising him of the disability rating and effective date elements of his claim.  Even though the Board is recharacterizing his claim concerning his right knee as for a separate rating for this additional disability, rather than as for service connection, there is no resultant prejudice because the Board is granting a separate rating for this additional disability, so he in turn will receive additional compensation for it.  Moreover, the notice letters he received were adequate to notify him of the evidence needed to substantiate what amounts to this increased-rating claim, as he had a pending claim for an increased rating for the malunion of his right tibia and fibula during much of the pendency of this appeal.  The evidence he submitted for that claim also would be the same evidence he would need to submit to support the claim for a separate or higher rating for his right knee disability.


VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant medical and other records that he identified.  He was also examined for VA compensation purposes in August 2005, May 2008, December 2008, September 2009, and November 2009.  The examination reports and medical and other evidence in the file provide the information needed to assess the severity of his right knee disability, the determinative issue concerning his claim for a separate rating for this disability.  38 C.F.R. §§ 3.327(a), 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).

Also keep in mind the Board is granting his claim for service connection for buttock/hip pain, claimed as a bilateral hip disorder.  So the Board need not determine whether he has received the required VCAA notice and assistance concerning this other claim because, ultimately, this determination is inconsequential since this claim is being granted, regardless.  That is to say, even assuming for the sake of argument he has not received this required notice concerning this other claim, it amounts to no more than harmless error.  See 38 C.F.R. § 20.1102.

II.  Whether a Separate Rating is Warranted for the Right Knee Disability

Service connection is already in effect for residuals of right tibia and fibula fractures.  Although the November 1974 rating decision that initially made this grant lists right ankle symptoms but not right knee symptoms, both the right ankle and right knee symptoms were considered in the June 2003 rating decision since issued increasing the rating for this disability from 10 to 30 percent as of receipt of the January 2003 claim for a higher rating.  Therefore, as this disability now encompasses both symptoms referable to the right knee and right ankle, the question whether right knee disability was incurred in service already has been conceded.  Essentially, then, the question before the Board is whether a rating is warranted for the Veteran's right knee disability separate and apart from the rating he already has for the malunion of his tibia and fibula.

Disability ratings are determined by applying VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The right tibia and fibula fracture residuals are currently rated as 30-percent disabling under 38 C.F.R. § 4.71a, DC 5262.  Under this DC, a 10 percent rating is awarded based on evidence of malunion of the tibia and fibula with a related slight knee or ankle disability.  A 20 percent rating is awarded based on evidence of malunion of the tibia and fibula with a related moderate knee or ankle disability.  A 30 percent rating is awarded based on evidence of malunion of the tibia and fibula with a related marked knee or ankle disability.  And a 40 percent rating is awarded based on evidence of nonunion of the tibia and fibula with loose motion, requiring a brace.

Other possible ratings for knee disabilities include DC 5003 for degenerative arthritis, DC 5260 for limitation of flexion, DC 5261 for limitation of extension, and DC 5257 for "other" knee disability - including recurrent subluxation or lateral instability. 

DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved - which, here, are DC 5260 since it concerns limitation of knee or leg flexion and DC 5261 since it concerns limitation of knee or leg extension.  According to DC 5003, when limitation of motion would be noncompensable, i.e., 0 percent, under a limitation-of-motion code, but there is at least some limitation of motion, VA assigns a 10 percent rating for each major joint so affected, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Moreover, under DC 5003, in the absence of limitation of motion, a 10 percent rating is also warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45(f).

Under DC 5260, a 0 percent rating is warranted if the knee has flexion limited to 60 degrees; 10 percent rating is warranted if the knee has flexion limited to 45 degrees; a 20 percent rating is warranted if the knee has flexion limited to 30 degrees; and a 30 percent rating is warranted if the knee has flexion limited to 15 degrees.

Under DC 5261, a 0 percent rating is warranted if extension of the knee is limited to 5 degrees; a 10 percent rating is warranted if extension of the knee is limited to 10 degrees; a 20 percent rating is warranted if extension of the knee is limited to 15 degrees; a 30 percent rating is warranted if extension of the knee is limited to 20 degrees, a 40 percent rating is warranted if extension of the knee is limited to 30 degrees warrants; and a 50 percent rating is warranted if extension of the knee is limited to 45 degrees.  

For VA compensation purposes, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2010).  

Under DC 5257, for "other" impairment of the knee, including recurrent subluxation or lateral instability, a 10 percent rating is warranted if this results in slight knee disability; a 20 percent rating is warranted if this results in moderate knee disability; and 30 percent rating is warranted if this results in severe knee disability.  38 C.F.R. § 4.71a, DC 5257.

VA's Rating Schedule does not define these words "slight," "moderate" and "severe."  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, respectively, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional disability.  

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel further explained that, when a Veteran has a knee disability evaluated under DC 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under DCs 5260 or 5261, but it must at least meet the criteria for a zero percent rating or there must be objective evidence of painful motion because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See also Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

In VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2007), VA's General Counsel held that separate ratings also may be assigned for limitation of flexion and extension of the same knee.

Applying these criteria to the facts of this case, the Board finds that the Veteran's right knee disability warrants a separate 10 percent rating for mild subluxation of the patella.  The evidence supporting this conclusion is his VA treatment records and the reports of his VA examinations in August 2005, May 2008, December 2008, September 2009, and November 2009.

A July 2004 VA treatment record indicates that X-rays showed some evidence of lateral compartment degenerative joint disease (i.e., arthritis).

A December 2004 VA treatment record indicates the Veteran walks with a limp, favoring his right lower extremity.

The August 2005 VA examination found the Veteran's right knee had range of motion from 0 degrees of extension to 60 degrees of flexion.  The examiner noted no pain on range of motion or with repetitive use.  The examiner also noted no additional limitation of motion on repetitive use due to weakness, fatigue or lack of endurance.  The examiner found no effusion, tenderness, crepitus, deformity or spasm of the right knee.  The examiner noted that the anterior cruciate ligament, posterior cruciate ligament, medial collateral ligament, and lateral collateral ligament were all intact; the McMurray's test for instability was negative.

The May 2008 VA examination found bilateral patellofemoral syndrome with meniscus degeneration medial and lateral, moderate to severe with laxity per MRI.
The examiner noted range of motion of the right knee from 0 degrees of extension to 90 degrees of flexion.  The examiner noted no additional limitation of motion on repetitive use.  The examiner noted crepitus, edema, malalignment, redness, synovitis, tenderness, tendonitis, painful movement, instability, abnormal motion, and guarding of movement of the right knee.  The examiner noted normal anterior cruciate ligament and posterior cruciate ligament stability.  The examiner noted abnormal medial collateral ligament and lateral collateral ligament stability - valgus laxity with toggling.  The examiner noted mild subluxation of the patella.  The examiner noted a positive McMurray's test with tenderness to palpation along the patellofemoral line.

The December 2008 VA examination found range of motion of the right knee from 0 degrees of extension to 125 degrees of flexion.  The examiner noted no additional limitation of motion due to pain, fatigue, weakness, lack of endurance or incoordination.  The examiner noted no instability, joint tenderness, swelling, heat or redness.  McMurray's sign was negative.


The September 2009 VA examination found range of motion of the right knee was from 0 degrees of extension to 70 degrees of flexion.  The examiner noted additional limitation on repetitive use due to pain.  The examiner diagnosed bilateral patellofemoral syndrome.

The November 2009 VA examination found range of motion of the right knee from 0 degrees of extension to 65 degrees of flexion with pain between 20 and 65 degrees.  On repetitive movements, the Veteran complained of stiffness and soreness.  The examiner noted guarding on passive movement of the right knee.  The examiner noted no increase in laxity and that the McMurray's sign was negative.  The examiner noted a clicking sound behind the patella.  An MRI found grade I chondromalacia patella in the right knee but no sign of ligamentous or meniscal injury.

The existing 30 percent rating under DC 5262 presumes the Veteran has malunion of his tibia or fibula with marked knee or ankle disability.  (Italics added for emphasis)  So there already is recognition of some measure of his knee impairment in this existing rating.  Hence, it would violate VA's 
anti-pyramiding regulation, 38 C.F.R. § 4.14, to additionally rate this knee disability under DC 5257, which, even if the Board was inclined to do, still would only result in at most a 30 percent rating (the rating he already has), even assuming there is "severe" knee disability from recurrent subluxation or lateral instability.

Because, however, the results of the most recent November 2009 VA examination indicate the Veteran began experiencing pain at just 20 degrees on flexion of his right knee, although he was able to continue on to 65 degrees, for all intents and purposes he had just 20 degrees of flexion during that evaluation when considering the effect of his pain on his range of motion in this direction.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  This is the least amount of flexion he has had when examined or evaluated and entitles him to a separate 20 percent rating for this additional disability under DC 5260.


Assigning this additional 20 percent rating under DC 5260 does not violate VA's Amputation Rule (see 38 C.F.R. § 4.68) since his existing 30 percent rating, when combined with this additional 20 percent rating, amounts to a 44 percent overall rating, which is then rounded down to 40 percent (see 38 C.F.R. § 4.25, VA's Combined Ratings Table), so not exceeding the 40 percent rating for a 
below-the-knee amputation (see DC 5165).

Conversely, the Veteran always has had normal right knee extension, to 0 degrees, even considering his pain, so he is not entitled to a compensable or separate rating under DC 5261.  He also has not had additional limitation of motion, above and beyond that shown during the objective clinical portions of his evaluations, due to the other factors discussed in DeLuca - namely, fatigue, weakness, lack of endurance or incoordination, even with prolonged, repetitive, use of this knee during the testing.

For these reasons and bases, the Board is assigning a separate 20 percent rating for the pain-limited right knee flexion, under DC 5260, though no greater rating.

III.  Whether Service Connection is Warranted for Bilateral Buttock/Hip Pain

The Veteran may be awarded service connection by showing that he currently has disability resulting from disease or injury incurred in or aggravated by his active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) competent and credible evidence showing the Veteran has the claimed disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a link between the 
in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or is legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required in every instance where the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be demonstrated by competent and credible lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


Certain conditions like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (of at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Other disorders diagnosed after discharge also may be service connected if all the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In this case, the Board finds that the medical and other evidence does not support a hip joint disability from an orthopedic standpoint but does support a neurological disorder in the buttock/hip region secondary to the already service-connected low back disability (degenerative or osteoarthritis of the lumbar spine).

An October 2003 VA examination indicated mild degenerative spondylosis of the lumbar spine with low back pain and left hip pain since July 2003. 

A February 2007 VA physical therapy evaluation found 4/5 strength in the Veteran's hips.  A February 2007 VA physical medicine consult states he has lower back pain radiating into his right and left lower extremities.

During a June 2007 VA examination, the Veteran reported pain from his low back that sometimes goes into his lower extremities like lightening pain or stabbing pain.  He also indicated that he consequently sometimes feels weak and has decreased endurance in his lower back, hips and buttocks.  He reported, as well, that he sometimes has numbness in his lower extremities along with his pain.  He complained of pain on straight leg raises.  Strength and sensation were normal in his left lower extremity, although knee reflexes were absent in each knee.  On examination of his right lower extremity, strength and right ankle reflex were impaired but sensation was intact. 

A February 2008 VA physical medicine consult states the Veteran complained of low back pain shooting down to his buttocks.

The May 2008 VA examination noted evidence of diabetic neuropathy in the lower extremities per EMG study but no marked evidence of lumbar radicular changes.
The examiner noted tenderness in the bilateral hips on deep palpation consistent with greater trochanteric bursitis.

The December 2008 VA examination found range of motion of the right hip to 80 degrees of flexion, 25 degrees of extension, 25 degrees of adduction, 50 degrees of abduction, 55 degrees of external rotation, and 50 degrees of internal rotation.  Range of motion of the left hip was to 85 degrees of flexion, 20 degrees of extension, 30 degrees of adduction, 50 degrees of abduction, 55 degrees of external rotation, and 45 degrees of internal rotation.  There was no additional limitation of motion on repetitive use.  There was no crepitus, tenderness, swelling, heat or redness.  X-rays showed no evidence of joint, bone or soft tissue abnormality in the hips.  The examiner opined that the complaints referable to the hips were less likely than not related to the service-connected fracture of the tibia and fibula.  He gave no rationale for his opinion.

During a subsequent September 2009 VA examination, the Veteran reported radiation of low back pain into his hips.  The examiner found tenderness, weakness, and guarding of movement in both hips.  The examiner indicated range of motion of the Veteran's right hip was to 45 degrees of flexion and 20 degrees of abduction, and of the left hip to 30 degrees of flexion, 15 degrees of extension, and 15 degrees of abduction.  He could not cross his legs or toes out to 15 degrees.  The examiner also noted objective evidence of pain on repetitive motion.  The examiner diagnosed bilateral hip strain.


The November 2009 VA examination found tenderness over the buttocks.  The Veteran complained of foot, knee and hip pain on straight leg raises to 20 degrees.  The examiner noted no pain in the front or side of the hips.  The right hip had range of motion to 60 degrees of flexion, 0 degrees of extension, 20 degrees of abduction, 10 degrees of adduction, 15 degrees of external rotation, and 10 degrees of internal rotation.  The left hip had range of motion to 50 degrees of flexion, 0 degrees of extension, 20 degrees of abduction, 15 degrees of adduction, 15 degrees of external rotation, and 10 degrees of internal rotation.  The Veteran complained of pain on repetitive movement.  The examiner opined that as the Veteran's hip X-rays were normal; he did not believe the Veteran had hip joint pathology.  Instead, he clarified that the pain in the Veteran's buttocks was, in actuality, secondary to his back pain.

While there is no clear evidence of hip joint pathology, the Veteran has repeatedly complained of pain in his buttocks and hip area - which the most recent November 2009 VA compensation examiner indicated is in actuality secondary to the already service-connected low back disability, so in effect a residual manifestation of this disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999) (indicating supporting medical nexus evidence is generally needed to associate a claimed condition with a service-connected disability).  Therefore, as the Veteran's symptom of buttock/hip pain is secondary to his service-connected low back disability, service connection is warranted for his buttock/hip pain.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See, too, Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (indicating that, when determining whether service connection is warranted, all potential theories of entitlement - direct, presumptive and secondary - must be considered).  Accordingly, the claim for service connection for buttock/hip pain is granted. 



ORDER

The claim for service connection for buttock/hip pain is granted as secondary to the already service-connected low back disability.

A separate 20 percent rating also is granted for the right knee flexion limitation on account of pain, apart from the existing 30 percent rating already in effect for impairment in this knee that includes marked disability, subject to the laws and regulations governing the payment of VA compensation.


REMAND

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist includes conducting a thorough and comprehensive medical examination, especially where the available evidence is too old for an adequate assessment of the Veteran's current condition.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the discussion of the medical rationale underlying an opinion is where most of the probative value is derived); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").


VA's duty to assist can include a requirement to conduct a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

In this case, there is no disputing the Veteran has a left knee disability, but the etiology (cause) of it remains unclear, especially in terms of whether it is secondary to a service-connected disability.

An August 2004 VA treatment record indicates back pain, knee pain, ankle pain with tibia/fibula malunion with resultant 3 cm of shortening.  The examiner stated the Veteran will likely continue to have knee and low back pain until his extremities are approximately the same length and he may continue to have pain due to the long duration of his leg length inequality.

An August 2005 VA examination found the Veteran's left knee had range of motion from 0 degrees of extension to 100 degrees of flexion.  The examiner noted no pain on range of motion or with repetitive use.  The examiner also noted no additional limitation of motion on repetitive use due to weakness, fatigue or lack of endurance.  

A December 2004 VA treatment record indicates the Veteran walks with a limp, favoring his right lower extremity.

A January 2008 letter from B.E.T., M.D., states the leg height discrepancy makes the Veteran's knee pain worse.  It is unclear whether this was in reference to the pain in the right knee, left knee, or both.


A February 2008 physical medicine consult states the Veteran complained of pain in both lower extremities, but with normal findings on X-rays.  On physical examination, the examiner noted knee pain on active range of motion with no ligamentous laxity.  There again was no indication of whether the knee pain noted was in reference to the right knee, left knee, or both.  The right ankle was not tested.

The May 2008 VA examination found bilateral patellofemoral syndrome with meniscus degeneration medial and lateral, moderate to severe with laxity per MRI.  The examiner only made findings regarding the right knee on physical examination.

The December 2008 VA examination found range of motion from 0 degrees of extension to 125 degrees of flexion.  The examiner noted no additional limitation of motion of repetitive use due to pain, fatigue, weakness, lack of endurance or incoordination.  The examiner opined that the complaints referable to the Veteran's left knee were less likely than not related to his service-connected fracture of the tibia and fibula.  But the examiner did not give any rationale for his opinion.

The September 2009 VA examination found range of motion of the left knee was from 0 degrees of extension to 80 degrees of flexion.  The examiner noted additional limitation on repetitive use due to pain.  The examiner diagnosed bilateral patellofemoral syndrome.

The November 2009 VA examination found range of motion of the left knee from 0 degrees of extension to 55 degrees of flexion.  The examiner indicated the Veteran complained of soreness on repetitive movement but was able to complete the same range of motion.  The examiner noted guarding on passive motion and an inability to check for McMurray's sign or laxity due to guarding.  An MRI found grade I-II chondromalacia patella in the left knee but no sign of ligamentous or meniscal injury.  The examiner stated that a back condition is not generally a recognized cause of chondromalacia patella but that he could not determine whether the leg-length discrepancy (which the Veteran also has) caused the chondromalacia patella.

The Board therefore is remanding the claim for additional medical comment as to the etiology of the Veteran's left knee disability since the November 2009 VA examiner was unable to provide a definitive opinion as to the potential relationship or correlation between the left knee disability and the leg-length discrepancy.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (discussing situations, for example, when an examiner is unable to provide this requested comment on causation without resorting to mere speculation).  In Jones, the Court held that, when a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to mere speculation, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; and when the record leaves the issue in doubt, it is the Board's duty to remand for further development.

In further discussion, the Jones Court indicated there must be some assurance that VA exhausted all due diligence in seeking relevant medical information that may have bearing on the requested opinion, and the examiner must explain the basis for such an opinion that he cannot comment conclusively.  The Jones Court recognized, however, there will be times when this requested opinion simply cannot be provided, such as when it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition or that the actual cause cannot be selected from multiple potential causes.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  But, again, this must be clear from the record, and here unfortunately it is not.  This VA examiner was only able to, instead, disassociate the left knee disability from the low back disability, and there remains this other possibility of a relationship between the left knee disability and leg-length discrepancy.


Additionally, Dr. B.E.T.'s opinion as well as several of the VA treatment records makes reference to knee pain without clarifying whether they are referring to right knee pain, left knee pain, or pain in both knees.  At least as far as Dr. B.E.T.'s opinion, it should be clarified whether he meant bilateral knee pain.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1. Obtain any outstanding evaluation or treatment records concerning the Veteran's left knee since 2009, whether from the local VA Medical Center (VAMC) or elsewhere (private clinic/facility, etc.).  All records obtained should be associated with the other evidence in the claims file for consideration.  If attempts to obtain any identified records are unsuccessful, and it is determined that further attempts would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2. Schedule a VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's left knee disability.  

In particular, the examiner must indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's left knee disability is proximately due to, the result of, or aggravated by service-connected disability - namely, the malunion of his right tibia and fibula (with leg-length discrepancy), right knee disability, or low back disability with associated bilateral buttock/hip pain.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All necessary diagnostic testing and evaluation needed to make this determination should be performed.  The designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.  

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The examiner also is encouraged, if at all possible, to provide a definitive opinion on this determinative issue of causation.  If he simply is unable to, then he must discuss the reasons and bases for this inability and not just summarily indicate he cannot without resorting to mere speculation.

The Veteran is hereby advised that failure to report for this medical examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655

3. 
Request clarification from Dr. B.E.T. as to whether his January 2008 statement indicating "[the Veteran also has a leg height discrepancy that makes his knee pain worse" is referring to pain in the right knee, left knee, or both.

4. Upon completion of the above development, readjudicate the claim for service connection for a left knee disability in light of any additional evidence obtained.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to submit written or other argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


